DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 2016/0175869) in view of Henderson (US 5,704,546).
Regarding claim 1, Sullivan discloses a method for emitting a fluid from an aerial fluid dispersal system, said method comprising: 
receiving, by a controller (34), data corresponding to an initial distribution profile of fluid emitted by the fluid dispersal system across a distribution width (Paragraph 45, lines  1-13, The flow rate of each nozzle is determined, to determine an initial distribution profile), the initial distribution profile indicating a relative distribution of the fluid emitted by the fluid dispersal system onto a surface (The reception step includes determining the initial distribution for each nozzle), the fluid being emitted through a plurality of individually controlled nozzle assemblies (60) coupled to a vehicle (20) moving at a speed (Paragraph 44, lines 9-10, The reception step may be completed on a stationary or moving vehicle), an emission rate of the fluid emitted from a respective nozzle assembly of the plurality of individually controlled nozzle assemblies being based on an operating parameter of a valve assembly (74) of the respective nozzle assembly (Paragraph 38, The valves are operated by the controller to vary the flow rate based on sensed flow rate and/or pressure, as desired); determining an effect of the emission rate of each respective nozzle assembly on the initial aerial distribution profile of the fluid 
However, Sullivan fails to disclose a method that includes implementing the proposed method on an aerial vehicle moving through the air at an air speed, and therefore operating according to an aerial distribution profile.
Henderson discloses a method that includes configuring a ground vehicle based spraying system to operate on aerial vehicles moving through the air at an air speed, which would include dealing with an aerial distribution profile (Column 4, lines 65-66, The system can be mounted on aircraft; Aircrafts move through the air at an air speed; Column 5, lines 9-12, The system is configured to operate according to adjustment of the output of multiple spray assemblies, which in an aerial spray operation, corresponds to operating according to an aerial distribution profile).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan with the disclosures of Henderson, providing the ground spraying system of Sullivan to be configured to operate on aerial vehicles moving through the air at an air speed, which would include dealing with an aerial distribution profile (Henderson, Column 4, lines 60-66), as the configurations were known at the time of invention, and would have yielded predictable results, specifically a system configured for agricultural spraying.
Regarding claim 2, Sullivan in view of Henderson discloses the method in accordance with Claim 1, wherein the initial aerial distribution profile has a coefficient of variation across the distribution width, wherein the coefficient of variation is based on an amount of variability of the initial aerial distribution profile relative to an average deposition rate of the fluid across an initial effective swath width, wherein controlling the operating parameter of each respective valve assembly comprises reducing the coefficient of variation of the initial aerial distribution profile such that the compensated distribution profile has a reduced coefficient of variation (Paragraph 39, lines 15-22, The initially calculated distribution profile has a percentage of variation relative to a reference value; Controlling the operating parameter would include reducing this variation to be within a desired percentage of the average value).
Regarding claim 3, Sullivan in view of Henderson discloses the method in accordance with Claim 2 further comprising determining [[an]] the initial effective swath width based on the coefficient of variation of the initial aerial distribution profile (The method includes determining which nozzles about the width are within a desired distribution range), wherein controlling the operating parameter of each respective valve assembly further comprises increasing the initial effective swath width to an adjusted effective swath width, the adjusted effective swath width based on the reduced coefficient of variation of the compensated distribution profile (Controlling the parameter includes adjusting each of the nozzles to increase the number of nozzles about the width are within a prescribed range, therefore increasing the swath width; This is completed based upon maintaining the discharge rate within a percentage amount of the desired distribution).
Regarding claim 4, Sullivan in view of Henderson discloses the method in accordance with Claim 1, further comprising adjusting the distribution width by regulating 
Regarding claim 6, Sullivan in view of Henderson discloses the method in accordance with Claim 1, wherein the aerial fluid dispersal system moves across a surface at a ground speed (Henderson, Column 4, lines 60-66), and wherein controlling the operating parameter of each respective valve assembly comprises adjusting the operating parameter based on the ground speed (Paragraph 71, lines 15-20).
Regarding claim 8, Sullivan in view of Henderson discloses the method in accordance with claim 1, but fails to disclose controlling the operating parameter of each respective valve assembly comprising adjusting at least one operating parameter based on one or more of a pitch, an angle of attack, and a weight of the aerial vehicle.
Henderson discloses a method wherein weight of a vehicle is a factor in determining an operating parameter (Paragraph 12, lines 39-40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan in view Henderson to include vehicle weight amongst the factors that influence adjustment of a parameter Henderson, Paragraph 12, lines 39-40), in order to provide for a useful method to predict dispersion patterns, as disclosed by Henderson (Column 3, lines 51-53).
Regarding claim 10, Sullivan in view of Henderson discloses the method in accordance with Claim 1, wherein receiving, by the controller, data corresponding to the initial aerial distribution profile comprises receiving the data from a predictive computer model (Paragraph 14, lines 48-51).
Regarding claim 11, Sullivan in view of Henderson discloses the method in accordance with Claim 10, wherein controller includes the predictive computer model (Paragraph 14, lines 48-51).
Regarding claim 13, Sullivan in view of Henderson discloses the method in accordance with Claim 1, wherein controlling the operating parameter of each respective valve assembly comprises adjusting the emission rate of each respective nozzle assembly to generate a compensated distribution profile having an increased fluid distribution uniformity as compared to the initial aerial distribution profile (Paragraph 39, lines 15-22, Adjusting the rate provides for a compensated profile that includes each nozzle having a more uniform distribution).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Henderson, further in view of Grimm (US 2010/0032492).
Regarding claim 7, Sullivan in view of Henderson discloses the method in accordance with Claim 1, but fails to disclose the method including further comprising receiving atmospheric data corresponding to at least one of wind speed, wind direction, air pressure, relative humidity, and ambient air temperature, wherein controlling the operating parameter of each respective valve assembly comprises adjusting the operating parameter based on the atmospheric data.
Grimm discloses a method that includes receiving atmospheric data corresponding to ambient air temperature (Paragraph 45, line 6), wherein controlling the operating parameter of each respective valve comprises adjusting the operating parameter based on the atmospheric data (Paragraph 44, An operating parameter of a system may be adjusted based upon a temperature sensor).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include amongst the sensors, a sensor receiving ambient air temperature (Grimm, Paragraph 45, line 6), wherein controlling the operating parameter of each respective valve assembly comprises adjusting the operating parameter based on the atmospheric data (Grimm, Paragraph 44, An .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-8, 10-11 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/            Examiner, Art Unit 3752  
    

/QINGZHANG ZHOU/            Primary Examiner, Art Unit 3752